992 A.2d 1 (2010)
201 N.J. 444
ASSOCIATION OF NEW JERSEY RIFLE & PISTOL CLUBS, INC.; Caso's Gun-A-Rama, Inc.; Lisa M. Caso; and Scott L. Bach, Plaintiffs-Respondents,
v.
The CITY OF JERSEY CITY; Jerramiah T. Healy, Mayor of Jersey City; and Thomas Comey, Chief of Police of Jersey City, Defendants-Appellants, and
Associated Community Organizations For Reform Now (Acorn New Jersey), Greenvile Chapter, Defendant-Intervenor-Appellant.
A-75/76 September Term 2008.
Supreme Court of New Jersey.
January 4, 2010.

ORDER
This matter having come before the Supreme Court on a grant of defendants' petition for certification of the judgment of the Appellate Division, reported at 402 N.J.Super. 650, 955 A.2d 1003 (App.Div. 2008),
And the Court having reviewed the record and heard the oral arguments of the parties,
And the Court thereafter having been informed that Governor Jon S. Corzine signed A-339 into law as L. 2009, c. 104, on August 6, 2009,
And § 1 of L. 2009, c. 104, having amended N.J.S.A. 2C:58-2(a) to include the following provision:
A dealer shall not knowingly deliver more than one handgun to any person within any 30-day period. This limitation shall not apply to:
(a) a federal, State, or local law enforcement officer or agency purchasing handguns for use by officers in the actual performance of their law enforcement duties;
(b) a collector of handguns as curios or relics as defined in Title 18, United States Code, section 921(a)(13) who has in his possession a valid Collector of Curios and Relics License issued by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives; or
(c) transfers of handguns between licensed retail dealers[,]
And § 2 of L. 2009, c. 104, having amended N.J.S.A. 2C:58-3(i) to read:
Restriction on number of firearms person may purchase. Only one handgun shall be purchased or delivered on each permit and no more than one handgun shall be purchased within any 30-day period, but this limitation shall not apply to:
(1) a federal, State or local law enforcement officer or agency purchasing handguns for use by officers in the actual performance of their law enforcement duties;
(2) a collector of handguns as curios or relics as defined in Title 18, United States Code, section 921(a)(13) who has in his possession a valid Collector of Curios and Relics License issued by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives; or
(3) transfers of handguns between licensed retail dealers.
A person shall not be restricted as to the number of rifles or shotguns he may purchase, provided he possesses a valid firearms purchaser identification card and provided further that he signs the certification required in subsection b. of this section for each transaction[,]
*2 And § 3 of L. 2009, c. 104, having provided that "[t]his act shall take effect on the first day of the fifth month following enactment[,]"
And good cause appearing;
IT IS ORDERED that the opinion and judgment of the Appellate Division are vacated; and it is further
ORDERED that the within appeal is dismissed as moot.
Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO, and HOENS join in the Court's Order.